            Case 2:20-cv-02042-KJD-NJK Document 23 Filed 08/19/21 Page 1 of 1



 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5    XIAO YE BAI,                                             Case No. 2:20-cv-02042-KJD-NJK
 6                                         Petitioner,
                 v.                                                         ORDER
 7
      STATE OF NEVADA, et al.,
 8
                                        Respondents.
 9

10           Good cause appearing, the Court grants Petitioner’s second unopposed motion for
11   extension of time (ECF No. 22). Petitioner has until September 24, 2021 to file his second amended
12   petition.
13           Petitioner at all times remains responsible for calculating the running of the federal
14   limitation period and timely presenting claims. That is, by setting a deadline to amend the petition
15   and/or by granting any extension thereof, the Court makes no finding or representation that the
16   petition, any amendments thereto, and/or any claims contained therein are not subject to dismissal
17   as untimely. See Sossa v. Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).
18           IT IS THEREFORE ORDERED that Petitioner Xiao Ye Bai’s Motion for Extension of
19   Time (ECF No. 22) is GRANTED.
20           DATED: August 19, 2021
21

22                                                           KENT J. DAWSON
                                                             UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28


                                                         1
